                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    FREUD LABARRIERE,                                No. 4:20-CV-00108

                  Petitioner,                        (Judge Brann)

         v.

    UNITED STATES ATTORNEY’S
    OFFICE,

                  Respondent.

                                MEMORANDUM OPINION

                                    MARCH 18, 2020

I.      BACKGROUND

        Presently before the Court is the petition for writ of habeas corpus of

Petitioner Freud Labarriere filed pursuant to 28 U.S.C. § 2241 in which he seeks a

stay of his removal order.1 Petitioner did not pay the $5 filing fee and instead filed

a motion to proceed in forma pauperis, which did not include the required certified

account statement.2 The Court therefore issued an order to Petitioner’s place of

detention, the Clinton County Correctional Facility, requesting a certified copy of

his account statement.3 It received the certified statement and was also advised that

Petitioner was no longer detained at the Clinton County Correctional Facility.4 The


1
     ECF No. 1.
2
     ECF No. 2.
3
     ECF No. 4.
4
     ECF No. 5.
Court then resent its prior orders to Petitioner at York County Prison, where

Petitioner was apparently transferred.5             The orders and docket entries sent to

Petitioner at York County Prison have since been returned with the notation, “return

to sender, not deliverable as addressed, unable to forward.”6 The Court has inquired

as to Petitioner’s status, and it appears that he has since been deported. For the

reasons that follow, the Court will dismiss the petition as moot.

II.      DISCUSSION

         In light of the action recently taken by immigration officials in removing

Petitioner from the United States, this case is now moot and must be dismissed.

According to the mootness doctrine, “[i]f developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or

prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”7 In the context of habeas corpus petitions, mootness questions

frequently turn on straightforward factual issues. Thus,

                a petition for habeas corpus relief generally becomes moot
                when a prisoner is released from custody before the court
                has addressed the merits of the petition. This general
                principle derives from the case or controversy requirement
                of Article III of the Constitution, which “subsists through
                all stages of federal judicial proceedings, trial and
                appellate ... the parties must continue to have a personal
                stake in the outcome of the lawsuit.” In other words,

5
      ECF No. 6.
6
      See ECF Nos. 7, 8.
7
      Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

                                                2
               throughout the litigation, the plaintiff “must have suffered,
               or be threatened with, an actual injury traceable to the
               defendant and likely to be redressed by a favorable judicial
               decision.”8

        The mootness doctrine applies with particular force to habeas petitions filed

in immigration matters. In the context of federal habeas corpus petitions brought by

immigration detainees, the deportation or removal of an alien renders an immigration

habeas petition moot.9 As the United States Court of Appeals for the Third Circuit

stated in Lindaastuty when confronted with the same situation, “because [the

petitioner] has already been deported and is, therefore, no longer in custody, the

challenge to her detention is moot and the habeas petition must be dismissed.”10

        Although the Lindaastuty decision is not precedential, it is highly persuasive

as a “paradigm of the legal analysis [this Court] should . . . follow.”11 The Court

agrees with the reasoning in Lindaastuty and concludes that since Petitioner has been

removed “and is, therefore, no longer in custody, the challenge to h[is] detention is

moot and the habeas petition must be dismissed.”12




8
     DeFoy v. McCullough, 393 F.3d 439, 441-442 (3d Cir. 2005) (internal citations omitted).
9
     See Lindaastuty v. Attorney General, 186 F. App’x 294 (3d Cir. 2006).
10
     Id. at 298.
11
     Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 n.12 (3d Cir. 1996).
12
     Lindaastuty, 186 F. App’x at 298.

                                                3
III.   CONCLUSION

       For the reasons set forth above, the Petition will be denied as moot. An

appropriate Order follows.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                       4
